DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/22/22 have been fully considered but they are not persuasive. 
On pages 8-9 regarding specification, claim, and drawing objections Applicant argues amendments overcome the objections of record.
The Examiner respectfully agrees for the most part and withdraws outstanding objections, although notes the unaddressed drawing objection is maintained. See the specification page 9 line 23.
On pages 11-12 Applicant argues Keranen is silent with regards to portions of the coil being adapted to conform to an aspect of the heart wall, nor do they disclose a spatial relationship between the peripheral offset distance and an anterior side of the coil of the implant.  Applicant argues the valve is adapted to have its anterior side extending from the anterior commissure to the posterior commissure of the heart valve, and the length of the offset distance is between 50-100% the length of the anterior side. Applicant argues that the “back part” of the implant shown by the annotated figure 6 is not disclosed by Keranen as being a posterior bow or that it conforms to the posterior aspect of the heart valve. Since the “back “and “front” of the heart valve are indistinguishable, there isn’t any reason to believe the Keranen implant inherently has a posterior bow or an anterior side.
The Examiner respectfully disagrees. A “posterior bow” is simply a bend on a posterior/rear side. Since a coil is inherently bent, all portions include a bow. Since the coil can be designated to have a back/rear side, this is a posterior bow. Similarly, “anterior” only means “front”. It is unclear why Applicant does not believe Keranen has an anterior side. As regards the ability of Keranen’s coil being capable of conforming to a heart wall, the Examiner respectfully notes no indication or arguments as to why the material of Keranen would not be capable of conforming. It is, after all, the same material as Applicant’s ring and thus its ability to conform is the same as Applicant’s coil. 
On pages 13-14 regarding 103 rejections Applicant agues McCarthy teaches a ring, as opposed to a coil. 
The Examiner respectfully notes the non-relevance of McCarthy’s shape of their implant, since Keranen is provided to teach the required coil-shape. There doesn’t appear to be any evidence as to why the shape of McCarthy would render it insufficient as prior art. 
On page 14 Applicant argues further that the Examiner cannot determine which sections of McCarthy are anterior or posterior, but they are rather fixed, and unchangeable, as they illustrate on page 13. Applicant argues these positions “correspond to defined anatomical locations in the heart valve in contact with portions of the implant named for these anatomical features”. 
The Examiner respectfully disagrees, and notes as above, that the Examiner can absolutely designate a rear part of McCarthy as being posterior and a front part of McCarthy as being an anterior side. It is unclear to the Examiner why such a designation cannot be made. Any suggestion that the orientation of McCarthy might change upon implantation or during any other intended use does not appear to be of relevance to the claim language which is drawn towards as implant, not a method of implantation.
On page 14 Applicant argues further one of ordinary skill wouldn’t be motivated to combine references since the proposed combination could “only apply to a tricuspid valve”, and since there are physical differences between McCarthy and Keranen.
The Examiner respectfully disagrees and maintains that implants of different shapes can nonetheless give teachings relevant to another implant. No evidence is provided that states otherwise.
On page 15 Applicant argues further that Keranen’s device wouldn’t be modified in view of McCarthy since McCarthy discloses the need to avoid sutures being placed close to the AV node. Since Keranen  has an implant secured using sutures or other fasteners, it wouldn’t be reasonable to change the positions of the ends of the coil to avoid contact with the AV node since there would be sutures near it.
The Examiner respectfully disagrees and maintains, as before, that whether or not the positioning of a coil of the implant of the Keranen McCarthy Combination would extend over a node would appear to depend on an intended method and location of implantation and thus cannot be supposed and is not guaranteed. Whether or not sutures would be positioned within the AV node is likewise a supposition by Applicant which is not supported by the evidence. 
On pages 15-16 Applicant argues further that axial offset is required by McCarthy to avoid contact with the AV node, which couldn’t be applied to Keranen’s device since they have turns which would inherently extend over the AV node when utilized in a tricuspid valve. In response to the Examiner’s suggestion that the method of implantation of the Combination need not be identical to either of Keranen nor McCarthy they disagree. Applicant continues to postulate on methods of implantation.
The Examiner respectfully disagrees and again maintains the previous response to arguments, noting Applicant’s invented method of implantation is not supported by evidence in the record. The Examiner also maintains multiple methods of implantation might be used, none of which need be sussed out unless a method of implantation is claimed.  

Election/Restrictions
Newly submitted claims 20-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally presented claim 1 is drawn towards an implant which has a coiled configuration and relaxed state, which as an anterior side which extends from the anterior to posterior commissure. However, the newly presented claim 20 is drawn towards an implant which has both a coiled configuration as well as a relaxed state where the implant is free of outside forces, and additionally includes free ends being displaced from one another on an anterior side of the coil. Thus, the newly presented claim is a subcombination of claim 1. If these claims were originally presented for examination, a restriction requirement would have been issued between these claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to for claiming the length of the offset distance is between 50-100% the length of the “at least one” anterior side. Amended claims require the “at least one anterior side” to extend from the anterior commissure to the posterior commissure. However, the specification indicates that the “at least one anterior side” (111, 111’) only has one of which that extends between the anterior commissure and posterior commissure. The other anterior side 111’, does not appear to span the same distance as the first anterior side 111, and by definition does not appear to be capable of doing so without providing said offset peripheral distance. For the purposes of examination it will be understood that only one of the anterior sides extends between the two commissures, and only one of the anterior sides sets the length of the offset peripheral distance.  Appropriate correction is required.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "102", and “105” have been used to designate “second support member”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, and 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is rejected for having new matter, since the originally filed disclosure doesn’t have support for more than one of the anterior sides extending between the anterior and posterior commissure of the heart, and also doesn’t have support for more than one of the anterior sides defining the length of the offset distance.
Remaining claims are rejected for depending on a claim with new matter.

Claim Rejections - 35 USC § 103
Claim(s) 1, 4-5, 7-9, 14-15 is/are rejected under 35 U.S.C. 103 as unpatentable over Keranen (US 20090299471 A1), or in the alternative, under 35 U.S.C. 103 as unpatentable over Keranen in view of McCarthy et al. (US 20030208264 A1), hereinafter known as McCarthy.
Regarding claim 1 Keranen discloses an annuloplasty implant comprising:
first (Figure 5 item 342) and second (Figure 5 item 344) support members having a coiled configuration in which the first and second support members are arranged as a coil with two free ends around a central axis (Figure 5);
the first support member is adapted to be arranged on a ventricular side of the heart and the second support member is adapted to be arranged on an atrial side of the heart (this is stated as an “intended use” of the claimed implant.   The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Keranen was considered capable of performing the cited intended use of having members arranged on opposite sides of a native heart valve leaflets of a heart valve. See for example, Figure 19), 
wherein, in the coiled configuration the two free ends are displaced from one another with a peripheral offset distance in a relaxed state of the annuloplasty implant free from outside forces, wherein the offset distance extends perpendicular to said central axis, wherein the offset distance corresponds to a circle sector of an annular periphery of the coil by which the two free ends are separated (clm2) (Annotated Figure 6), 
wherein the first and second support members and their two free ends are configured to be arranged on opposite sides of native heart valve leaflets of the heart valve (this is likewise stated as an “intended use” of the support members (see explanation above). See also Figure 19),
wherein the offset distance corresponds to a determined circle sector of an annular periphery of the coil by which the two free ends are separated (Annotated Figure 6), 
the implant further comprising at least one posterior bow (e.g. a back part of the implant of Annotated Figure 6) adapted to conform to a posterior aspect of the heart valve (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Keranen discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. Notably, Keranen discloses their implant material is Nitinol [0081], which is the same material as Applicant’s implant (specification page 10) which is described as being able to “conform” as claimed), and at least one anterior side (e.g. a front part of the implant of Annotated Figure 6) adapted to extend from the anterior commissure to the posterior commissure of the heart valve (this limitation would appear to depend entirely on a method and location of implantation (which depends upon the species the valve is used in, their age, and structural anatomy), as opposed to structurally limiting the implant itself (see the explanation regarding intended uses above)) and conform to another aspect of the heart valve (see the explanation regarding a functional limitation above: since Keranen’s implant material is the same as Applicant’s, it is understood to have its same functional abilities), 
wherein the determined circle sector overlaps with the anterior side (see annotated figure 6 and the explanation above: the “front” part of the implant includes the circle sector of the offset distance), and 
the length of the offset distance is between 50-100% of the length of anterior side (the length of the offset distance as defined depends entirely on the length of distance extending between the anterior commissure to the posterior commissure of the heart. Since this distance could be just about any dimension (ranging in sizes fitting a mouse to a whale, whose anterior-posterior commissure lengths would be widely varying, it is understood that there is some specifies of some age with some geometry which exists so that the ring of Keranen extends 50-100% the length of the anterior side, while overlapping at least somewhat with that side. Alternatively the person of ordinary skill in the art, at the time the invention was filed, would have found it obvious to modify the dimensions of the offset distance so that it was between 50-100% the length of the anterior side since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art. In this case for example, the change in the size of the gap could be dimensioned to avoid a cyst, tumor weakened area of the heart wall, a bypass inflow opening, a septal shunt, the AV node, sensitive nerves, or any other physiological structure. The customization of implant dimensions for a particular patient’s geometry is exceptionally well-known in the implant art.).

    PNG
    media_image1.png
    398
    581
    media_image1.png
    Greyscale

Alternatively, Keranen is silent with regards to the free ends being offset from one another by a length 50-100% the length of an anterior side (which is defined by a length between two heart commissures within a heart the device is intended to be implanted within). 
However, regarding claim 1 McCarthy teaches wherein a coiled annuloplasty ring implant includes two free ends which are offset from one another with a peripheral offset distance extending in a coil plane parallel to an annular periphery of the coil and perpendicular to the central axis which corresponds to a circle sector of the annular periphery by which the two free ends are separated (Figure 2), wherein the offset distance corresponds to a determined circle sector of an annular periphery of the coil by which the two free ends are separated (Figure 4), the implant further comprising at least one posterior bow (Annotated Figure 4) adapted to conform to a posterior aspect of the heart valve (Abstract: the ring conforms to the annulus shape), and at least one anterior side (Annotated Figure 4) adapted to extend from the anterior commissure to the posterior commissure of the heart valve (this limitation would appear to depend entirely on a method and location of implantation (which depends upon the species the valve is used in, their age, and structural anatomy), as opposed to structurally limiting the implant itself (see the explanation regarding intended uses above))  and conform to another aspect of the heart valve (Abstract: the ring conforms to the annulus shape), 
wherein the determined circle sector overlaps with [one of] the at least one anterior side (Annotated Figure 4 shows the sector overlaps at least somewhat with the first anterior side), and 
the length of the offset distance is between 50-100% of the length of [the one] anterior side (Annotated figure 4 shows the sector being about 50% of the length of the first anterior side (see also/alternatively the explanation in the rejection to Kearnen alone with regards to the dimensions being optimizeable/changeable.)). 

    PNG
    media_image2.png
    363
    657
    media_image2.png
    Greyscale

Kearnen and McCarthy are involved in the same field of endeavor, namely annuloplasty implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of the offset of the free ends such as is taught by McCarthy in order to allow the possibility for the ends of the ring to not lie against the AV node upon implantation, thus preventing possible damage to important physiological structures upon implantation. 
Regarding claim 4 Keranen or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
wherein Keranen further discloses the first support member is adapted to assume an annular ring-shape of substantially 360 degrees on the ventricular side when implanted, and the second support member is adapted to assume an annular ring-shape of 360 degrees less the peripheral offset distance on the atrial side when implanted (this is likewise an “intended use”. See the explanation above, Figure 5, and also Figure 19).
Regarding claim 5 Keranen or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
wherein Keranen further discloses said at least one posterior bow comprises first and second posterior bows, said at least one anterior side comprises first and second anterior sides (see the rejection to claim 1 above: both Keranen and McCarthy teach that the posterior bow and anterior side can be divided up again so each has two posterior bows and two (or four) anterior sides), 
wherein the first support member includes the first posterior bow and the first anterior side and the second support member comprises the second posterior bow, and wherein the second anterior side of the second support member has a length reduced by the offset distance (see the rejection to claim 1 above: the delineation between the first and second member can be determined so that the first member includes a first posterior and anterior, and the second member can include a second anterior and posterior along with the offset distance as desired).
Regarding claim 7 Keranen or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
wherein Keranen further discloses the implant comprises a shape memory material (Abstract), and has an elongated delivery configuration (Figure 13) for advancement in a catheter (this is stated as an “intended use” of the implant, which the implant is understood capable of achieving (see explanation in the rejection to claim 1 above).), and 
an implanted shape when in an implanted state, defining a predefined configuration of the material for positioning at an annulus of the heart valve (Figure 19).
Regarding claim 8 Keranen or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
wherein Keranen further discloses the peripheral offset distance extends perpendicular to an axial offset between the two free ends, the axial offset extending parallel to the direction of the central axis (Figure 5 shows an axial offset between the two ends).
Regarding claim 9 Keranen or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
wherein Keranen further discloses the first and second support members are configured to form first and second ring-shapes on opposite sides of the native leaflets, pinching the leaflets therebetween (this is stated as an intended use (see explanation to the rejection of claim 1 above). See also Figures 5 and 19).
Regarding claims 14-15 Keranen or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
wherein McCarthy further teaches at least one of the two free ends is arranged at an angle relative a longitudinal extension of one of the support members, at an outward angle from a coil plane to extend in a non-parallel direction therefrom, wherein the coil plane is perpendicular to the central axis (a “longitudinal extension” of the support members is simply understood to be the longitudinal extent of the support member(s), particularly that near one of the free ends. Accordingly, McCarthy shows (e.g. Figure 8d) that having one of the free ends extend at an ankle relative to the longitudinal extension of the support member (in this case, downward (outward in the vertical direction) therefrom)). Keranen and McCarthy are involved in the same field of endeavor, namely annuloplasty implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the angle of the free ends such as is taught by McCarthy in order to allow the ring to correspond to the natural dimensions, curvatures, and/or anatomical structures of the annulus of the valve into which the implant is designed to be implanted.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keranen (or Keranen in view of McCarthy), as is applied above, further in view of Zerkowski et al. (US 20170007402 A1), hereinafter known as Zerkowski.
Regarding claim 10 Keranen or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
but is silent with regards to a connector being attached to one of the free ends.
However, regarding claim 10 Zerkowski teaches a connector is attached to at least one of two free ends of an annuloplasty implant device (Figure 1 item 103), which is adapted to be releasably connected to a delivery device (this is stated as an “intended use” of the connector, which the connector is understood capable of doing. See explanation in the rejection to claim 1 above.). Keranen and Zerkowski are involved in the same field of endeavor, namely annuloplasty implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implant of Karanen or the Karanen McCarthy Combination by having a connector attached at one end of the implant such as is taught by Zerkowski in order to allow the implant to be easily delivered and/or removed as an endovascular surgeon requires/desires. The connector would simply make such procedures more easily completed.
Regarding claim 11 Keranen or the Keranen McCarthy Zerkowski Combination teaches the implant of claim 10 substantially as is claimed,
wherein Zerkowski further teaches the connector extends parallel with an anterior side of the first or second support member (Figure 2b).
Regarding claim 12 the Keranen Zerkowski Combination, or the Keranen McCarthy Zerkowski Combination teaches the implant of claim 10 substantially as is claimed,
wherein Zerkowski further teaches the connector comprise a recess and/or protrusion configured to interlock with the delivery device or the connector attached to said implant by a locking pin arranged through a recess of the connector and implant (Figure 1 item 110). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keranen and Zerkowski (or Keranen, McCarthy, and Zerkowski) as is applied above, further in view of Redmond et al. (US 20090036979 A1), hereinafter known as Redmond.
Regarding claim 13 the Keranen Zerkowski Combination, or the Keranen McCarthy Zerkowski Combination teaches the implant of claim 10 substantially as is claimed,
but is silent with regards to the connector being attached to an angled connector extension of the first/second support member which extends radially inwards from the annular periphery towards the central axis.
However, regarding claim 13 Redmond teaches an annuloplasty implant in which a free end has an extension of an annular support member which extends in a direction radially inwards from an annular periphery of the ring, towards the central axis (Figure 9 item 77). Keranen and Redmond are involved in the same field of endeavor, namely annuloplasty implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implant of the Keranen Zerkowski (or Keranen McCarthy Zerkowski) Combination to have there be an angled extension before the connector extension which allows the connector extension to extend radially inwards from the periphery such as is taught by Redmond in order to allow a valve to open more fully, minimize distortion during a cardiac cycle, and/or simply accommodate a specific patient’s anatomy more easily. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/30/22